Citation Nr: 0009968	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of bilateral frostbite, prior to 
January 12, 1998.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of frostbite, right foot, from January 
12, 1998.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of frostbite, left foot, from January 
12, 1998.

4.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuritis, right leg. 

5.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuritis, left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claims for 
increased ratings for his service-connected residuals of 
frostbite and peripheral neuritis.

After the veteran perfected his appeal, an August 1998 
Hearing Officer's decision granted a 10 percent disability 
rating for each foot for the veteran's residuals of frostbite 
pursuant to new rating criteria for this disorder.  The 
effective date of the 10 percent evaluation for each foot was 
January 12, 1998, the effective date of the new rating 
criteria.  Therefore, the issues on appeal have been 
recharacterized as shown above.

In January 1996, the veteran filed claims for secondary 
service connection for hypertension and a psychiatric 
condition.  These issues have not been adjudicated by the RO, 
and neither issue is inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
these claims.

2.  The medical evidence shows that the veteran's residuals 
of frozen feet consist of subjective complaints of pain, 
burning, and numbness, painful motion, difficulty walking, 
pain upon prolonged standing, and nail abnormalities.

3.  The veteran's bilateral peripheral neuritis is manifested 
by some decreased sensation, full strength, no atrophy, and 
ability to ambulate, approximating most closely a mild 
disability.

4.  The veteran does not have complete paralysis of either 
external popliteal nerve, nor does his level of impairment 
for either lower extremity approximate moderate or severe 
incomplete paralysis of the external popliteal nerve.  


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings, and VA has satisfied its duty to assist 
him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of bilateral frostbite were not met 
under the rating criteria in effect prior to January 12, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, and 4.104, Diagnostic Code 7122 (1997).

3.  The criteria for a disability rating of 30 percent, and 
not higher, for residuals of frostbite, right foot, have been 
met under the rating criteria in effect from January 12, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, and 4.104, Diagnostic Code 7122 (1999).

4.  The criteria for a disability rating of 30 percent, and 
not higher, for residuals of frostbite, left foot, have been 
met under the rating criteria in effect from January 12, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, and 4.104, Diagnostic Code 7122 (1999).

5.  The criteria for a disability rating in excess of 10 
percent for peripheral neuritis, right leg, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.120, 4.123, 4.124, and 4.124a, Diagnostic Code 8621 
(1999).

6.  The criteria for a disability rating in excess of 10 
percent for peripheral neuritis, left leg, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.120, 4.123, 4.124, and 4.124a, Diagnostic Code 8621 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, including those raised 
at a personal hearing in 1997; his service medical records; 
reports of VA examinations conducted in 1963, 1992, 1997, 
1998, and 1999; VA records for hospitalization and outpatient 
treatment between 1964 and 1997; and private medical records 
from Middle Tennessee Medical Center, St. Thomas Hospital, 
Cardiovascular Surgery Associates, and Steven Embree, D.P.M.  
The evidence pertinent to each issue is discussed below. 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased 
symptomatology from his service-connected foot disability, 
and therefore his claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1997, 1998, and 1999.  There is no indication 
in the record of any private or VA treatment records that the 
RO failed to obtain.  The veteran indicated at the 1999 
examination that he had not received treatment for his foot 
disorders in several years.  There is sufficient evidence to 
rate the service-connected disabilities fairly.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  Accordingly, in the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

A.  Residuals of frostbite

The veteran's service-connected residuals of bilateral 
frostbite are evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7122.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1998), including the criteria for 
evaluating diseases of the arteries and veins.  The first 
amendment to the Schedule was effective January 12, 1998.  
See 62 Fed. Reg. 65207 through 65224 (December 11, 1997).  
The modified rating schedule changed the rating criteria for 
residuals of frozen feet, reclassified as residuals of cold 
injury, under Diagnostic Code 7122.  See 62 Fed. Reg. 65218 
(December 11, 1997).  The criteria more accurately reflect 
the range of effects that cold injury may produce, such as 
arthralgia, tissue loss, nail abnormalities, numbness, 
locally impaired sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarified that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).  The rating criteria under Diagnostic Code 
7122, as revised in January 1998, remained the same.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.

Although the new regulations were not in effect when the 
April 1996 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  The August 1998 
Hearing Officer's decision adjudicated the appropriate 
disability rating for the veteran's service-connected 
residuals of frostbite under the new regulations and provided 
notice to the veteran and his representative of the new 
regulations.  The amended regulations effective in August 
1998 did not change the rating criteria under Diagnostic Code 
7122, and it is therefore not necessary that the veteran 
receive notice of this non-substantive amendment.  Since the 
veteran and his representative have had an opportunity to 
submit evidence and argument related to the new regulations, 
due process considerations have been fulfilled.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

1.  Rating under the criteria in effect prior to January 12, 
1998

Under the version of Diagnostic Code 7122 in effect prior to 
January 12, 1998, a 10 percent disability rating was assigned 
for either unilateral or bilateral residuals of frozen feet 
with mild symptoms and chilblains.  A 20 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with persistent moderate swelling, tenderness, redness, etc., 
or a 30 percent disability rating was assigned for these 
symptoms if they involved both feet.  A 30 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with loss of toes, or parts, and persistent severe symptoms, 
or a 50 percent disability rating was assigned for these 
symptoms if they involved both feet.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997). 

The medical evidence does not show that the veteran met the 
criteria for a disability rating in excess of 10 percent 
under the rating criteria in effect prior to January 12, 
1998.  Despite the credibility of the veteran's complaints, 
there is no objective evidence of persistent swelling, 
tenderness, or redness of the feet.  Although these findings 
were present on the February 1997 VA examination, the August 
1997, July 1998, and May 1999 VA examinations showed no such 
abnormalities.  Therefore, it cannot be concluded that these 
symptoms are persistent.  The veteran did not lose any toes 
or parts of his feet as a result of the cold injury.  
Therefore, the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
residuals of bilateral frostbite under the rating criteria in 
effect prior to January 12, 1998.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

2.  Rating under the criteria in effect from January 12, 1998

Under the rating criteria for Diagnostic Code 7122 in effect 
from January 12, 1998, evaluations are assigned for each 
foot.  A 10 percent disability rating is warranted for cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent disability rating is assigned for 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
disability rating is assigned for cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1999).

After review of the evidence of record, the Board concludes 
that the evidence supports assignment of a 30 percent 
disability rating for each foot.  The VA examinations have 
shown nail abnormalities (i.e., fungal infections).  The skin 
of the veteran's feet is pale, hairless, and cool.  At times, 
the bottoms of his feet have been red, with dry and peeling 
skin.  It is the purpose of evaluating disability to 
compensate for the average impairment in earning capacity 
resulting from service-connected disabilities, and medical 
examinations to evaluate disability should emphasize the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  Manipulation of the veteran's ankle 
joints is sometimes painful, and he has exhibited difficulty 
standing and walking.  In light of the objective findings, 
the veteran's subjective complaints of pain, numbness, and 
arthralgia are credible.  

Therefore, the objective findings from the VA examinations, 
in conjunction with the veteran's subjective complaints, 
warrant a 30 percent disability rating for each foot under 
Diagnostic Code 7122.  That is the highest disability rating 
available under the revised criteria.  There are no other 
potentially applicable diagnostic codes for the Board to 
consider.

B.  Peripheral neuritis

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, if 
a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

A September 1992 rating decision, in pertinent part, 
determined that the veteran had bilateral peripheral 
neuropathy as a result of the prior frostbite, and he was 
assigned a 10 percent evaluation for each leg for peripheral 
neuritis under Diagnostic Code 8621.  

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (1999).  For 
diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1999).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
Id.

Diagnostic Code 8621 pertains to impairment of the external 
popliteal (common peroneal) nerve.  Complete paralysis is 
manifested by foot drop and slight droop of the first 
phalanges of all toes, inability to dorsiflex the foot, lost 
extension (dorsal flexion) of the proximal phalanges of the 
toes, lost abduction of the foot, weakened adduction, and 
anesthesia covering the entire dorsum of the foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521 (1999).  This 
warrants a 40 percent disability rating.  Severe incomplete 
paralysis warrants a 30 percent disability rating; moderate 
incomplete paralysis warrants a 20 percent disability rating; 
and mild incomplete paralysis warrants a 10 percent 
disability rating. 

Neuritis is characterized by loss of reflexes, sensory 
disturbances, muscle atrophy, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the involved nerve, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (1999).  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referenced above is equal to that for 
moderate, incomplete paralysis.  Id.  Neuralgia is 
characterized usually by a dull and intermittent pain and is 
to be rated on the scale provided for injury of the involved 
nerve, with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (1999).

The veteran is currently assigned a 10 percent disability 
rating for each lower extremity, which is equivalent to mild 
incomplete paralysis of each external popliteal nerve.  The 
evidence would have to show moderate or severe incomplete 
paralysis or complete paralysis of the external popliteal 
nerve in order to warrant an increased rating for either leg.

The medical evidence does not show that there is complete 
paralysis of either external popliteal nerve.  The veteran 
does not have any of the symptoms described above indicative 
of complete paralysis of the external popliteal nerve.  There 
is no indication that his complaints could reasonably be 
classified as moderate or severe, based on the fact that both 
lower extremities have normal muscle tone, with no evidence 
of atrophy or impaired strength.  He does not have 
substantial loss of use of either leg, and his level of 
impairment does not approach such.  There is no motor 
involvement.

The veteran's primary complaint is of constant foot/lower 
extremity pain that is, at times, excruciating.  His 
complaints are consistent with neuritis, and diagnosis of 
peripheral neuritis has been rendered.  However, there is no 
objective evidence of any organic changes associated with 
paralysis of the external popliteal nerve.  

Despite the veteran's complaints, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability from his bilateral impairment of the 
external popliteal nerve.  The veteran's disability of the 
lower extremities results in no more than mild impairment.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of increased disability 
ratings for the veteran's service-connected bilateral 
peripheral neuritis of the lower extremities.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of bilateral frostbite under the rating 
criteria in effect prior to January 12, 1998, is denied.

Entitlement to a 30 percent disability rating, and not 
higher, is granted under the rating criteria in effect from 
January 12, 1998, for residuals of frostbite, right foot, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

Entitlement to a 30 percent disability rating, and not 
higher, is granted under the rating criteria in effect from 
January 12, 1998, for residuals of frostbite, left foot, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuritis, right leg, is denied. 

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuritis, left leg, is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

